Citation Nr: 0404138	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
increased rating for his service-connected PTSD, rated as 10 
percent disabling.  The veteran filed a timely appeal to this 
adverse determination.


REMAND

A review of the veteran's claims file reveals that his 
increased rating claim on appeal was certified to the Board 
in August 2003.  In January 2004, prior to the Board's 
adjudication of this claim, the Board received a statement 
from the veteran's attorney indicating that the veteran 
desired to testify at the RO via videoconference before a 
Veterans Law Judge.  Therefore, this case must be remanded to 
the RO so that the veteran may be scheduled to testify at a 
hearing via videoconference at the RO before a Veterans Law 
Judge.  38 C.F.R. § 2.1304(a) (2003).

In addition, the Board notes that in May 2003, the veteran 
filed a claim for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).  That claim was denied in an August 2003 
rating decision.  In a statement received by VA from the 
veteran's attorney in December 2003, he specifically 
indicated that the veteran was still seeking an individual 
unemployability rating.  This statement can be reasonably 
construed as a notice of disagreement with the August 2003 
rating decision regarding the veteran's entitlement to a 
TDIU.  While the Board may not exercise jurisdiction on 
claims in the absence of a properly perfected appeal, this 
issue must be remanded for the issuance of a statement of the 
case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, on 
remand, the RO should complete any additional development 
deemed necessary.  38 C.F.R. § 19.26 (2003).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The veteran should be scheduled for a 
hearing at the RO to be held via 
videoconference before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

2.  The RO should provide the veteran and 
his attorney a statement of the case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to a TDIU in accordance with 
all governing legal criteria, unless this 
matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his NOD.  See 38 C.F.R. 
§ 19.26 (2003); see also Manlincon, 
supra.  If, and only if, a timely 
substantive appeal is received then this 
matter thereafter be returned to the 
Board for appellate review.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2003).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  








The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




